This is an appeal from a final decree entered by the Circuit Court of Palm Beach County, Florida. The final decree awarded (1) a divorce to the wife; (2) permanent alimony to her in the sum of $350.00 per month; (3) counsel fees and court costs. The appellant (husband and defendant below) perfected an appeal here. We have read and studied all the testimony; the briefs have been read and cited authorities examined and able oral argument has been heard at the bar of this Court, and the Court being now fully advised as to the proper decree or judgment to be entered in the premises; it is upon consideration ordered and decreed that the final decree appealed from should be and is hereby affirmed.
Counsel for appellee (the wife) by petition filed here seek an additional allowance as counsel fees for professional services rendered here. The record discloses that fees in the total sum of $5500.00 were decreed or allowed by the chancellor *Page 398 
below and it is our conclusion that said sum is ample compensation for services rendered here and in the lower court, and accordingly the petition for an additional allowance of counsel fees for services rendered here in this cause be and the same is denied.
Affirmed.
TERRELL, J., concurs.
                    ON PETITION FOR REHEARING